—Judgment, Supreme Court, Bronx County (Gerald Sheindlin, J.), rendered July 9, 1996, convicting defendant, upon his pleas of guilty, of criminal sale of a controlled substance in the third degree and grand larceny in the third degree, and sentencing him to concurrent terms of 4 to 12 years and 1 to 3 years, respectively, unanimously affirmed.
The record fails to support defendant’s claim that an allegedly inaccurate presentence report influenced the sentence, which was the same sentence the court had promised at the time of the plea (see, People v Tavarez, 235 AD2d 278). We perceive no abuse of sentencing discretion. Concur — Milonas, J. P., Nardelli, Williams, Tom and Andrias, JJ.